11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Endeavor Energy Resources, L.P.               * From the 118th District
and Endeavor Petroleum, LLC,                   Court of Martin County,
                                                Trial Court No. 6439.

Vs. No. 11-12-00322-CV                        * October 23, 2014

Discovery Operating, Inc.;                    * Opinion by Wright, C.J.
Patriot Royalty and Land, LLC;                  (Panel consists of: Wright, C.J.,
Stanley D. Elrod; Karen M. Thomas;               Bailey, J., and McCall, sitting
Jon David Elrod; Janice K. Gaither;              by assignment)
Joseph Elrod; and Rebecca J.Williams,           (Willson, J., not participating)
Norvella Ann Schafer, and Jackie
Lue Wells, trustees of the Mildred
Haggard Irrevocable Grantor Trust,


      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against Endeavor Energy Resources, L.P. and Endeavor Petroleum, LLC.